DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 09/22/2020 are deemed acceptable for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanagarajan et al. (US 10876857 B1), hereinafter Kanagarajan.




Regarding claim 1, Kanagarajan teaches a system, comprising:
	at least one processor (Fig. 1; 108 processing module and Col. 2, ll. 61-67 “the term “module” refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), an electronic circuit, a processor”), the at least one processor configured to:
		obtain air traffic data associated with at least one air traffic target (Fig. 4; S401; “Receive aircraft information about a nearby aircraft and environmental information”)
		based at least on the air traffic data, determine at least one estimated wake turbulence trail for each of the at least one air traffic target (Fig. 4; S402 “Generate a wake volume model for the nearby aircraft on the basis of the received aircraft information”); and
		at least one of: (a) generate at least one display image based at least on the at least one estimated wake turbulence trail (Fig. 4, S405 “Display a representation of the modified wake volume model”) and output the at least one display image to at least one display for presentation to a user (Col. 7, ll. 46-48 “By presenting the visual warning 210 to the pilot”), each of the at least one display image including at least one wake turbulence trail indicator (Col. 7, ll. 51-54 “the visual warning 210 comprises an icon drawing attention to the coinciding of the flight plan 204 and the wake volume 208”), the at least one wake turbulence trail indicator generated based at least on the at least one estimated wake turbulence trail (Col. 6, ll. 64-67 “icon 208 indicating the size and shape of the wake volume model generated by the nearby aircraft 206 on the basis of the received aircraft information and environmental information”); or (b) operate the aircraft to avoid the at least one estimated wake turbulence trail (Col. 7, ll. 46-54 “By presenting the visual warning 210 to the pilot with different presentation styles depending on the severity of the expected turbulence that will be caused for the ownship aircraft by the wake volume generated by the nearby aircraft, the pilot is more easily able to determine whether or not evasive action should be taken to avoid wake vortex turbulence that would be experienced if the present flight plan 204 is maintained”).

Regarding claim 2, Kanagarajan  teaches the system of claim 1, wherein, for each of the at least one air traffic target, at least one of an aircraft size (Col. 3, ll. 51-58 “the aircraft information comprises aircraft type (such as super-heavy, heavy, medium, light and so on) of the nearby aircraft”), an aircraft flight path (Col. 3, ll. 51-58 “received aircraft information includes position and velocity data of nearby aircraft”), an aircraft speed (Col. 3, ll. 51-58 “velocity”), or an altitude of an air traffic target is at least one of included in or derived from the air traffic data.

Regarding claim 3, Kanagarajan teaches the system of claim 2, wherein, for each of the at least one air traffic target, the aircraft size  (Col. 3, ll. 51-58 “the aircraft information comprises aircraft type (such as super-heavy, heavy, medium, light and so on) of the nearby aircraft”), the aircraft flight path (Col. 3, ll. 51-58 “received aircraft information includes position and velocity data of nearby aircraft”), the aircraft speed  (Col. 3, ll. 51-58 “velocity”), and the altitude of the air traffic target (Col. 8, ll. 17-19 “present altitude of the wake volume 208 generated by the nearby aircraft”. knowing the wake altitude at the point of origin, is understood as the equivalent of knowing the leading aircrafts altitude)  is at least one of included in or derived from the air traffic data.

Regarding claim 4, Kanagarajan teaches the system of claim 2, wherein the at least one processor is further configured to: based at least on at least one of the aircraft size (Col. 3, ll. 51-58 “the aircraft information comprises aircraft type (such as super-heavy, heavy, medium, light and so on) of the nearby aircraft”), the aircraft flight path, the aircraft speed, or the altitude of the air traffic target, (Fig. 4; S402 “Generate a wake volume model for the nearby aircraft on the basis of the received aircraft information”).

Regarding claim 5, Kanagarajan teaches the system of claim 1, further comprising the at least one display, wherein the at least one processor is further configured to: generate the at least one display image based at least on the at least one estimated wake turbulence trail (Fig. 4, S405 “Display a representation of the modified wake volume model”); and output the at least one display image to the at least one display for presentation to the user (Fig. 3; 208, 210 and Col. 7, ll. 46-48 “By presenting the visual warning 210 to the pilot”), each of the at least one display image including the at least one wake turbulence trail indicator (Fig. 3; 208), the at least one wake turbulence trail indicator generated based at least on the at least one estimated wake turbulence trail (Col. 7, ll. 55-58 “the icon 208 representing the wake volume model for the nearby aircraft 206 is in the form of an open triangle, which illustrates the “fanning out” of the wake volume behind the nearby aircraft”);
	wherein the at least one display is configured to: display the at least one display image to the user (Fig. 3; 208, 210 and Col. 7, ll. 46-48 “By presenting the visual warning 210 to the pilot”).

Regarding claim 6, Kanagarajan teaches the system of claim 5, wherein each of the at least one display image further includes an air traffic current position indicator for each of the at least one air traffic target (Fig.3; 206 and Col. 6, ll. 62-64 “The representation 200 further includes an icon 206 showing the position and direction of travel of a nearby aircraft”).

Regarding claim 10,  Kanagarajan teaches the system of claim 5, wherein the air traffic data is automatic dependent surveillance-broadcast (ADS-B) data (Col. 3, ll. 30-32 “the receiver comprises an automatic dependent surveillance-broadcast (ADS-B) receiver. An ADS-B receiver is configured to automatically receive information from nearby aircraft.”).

Regarding claim 11, Kanagarajan teaches the system of claim 1, wherein the at least one processor is further configured to: operate the aircraft to avoid the at least one estimated wake turbulence trail (Col. 8, ll. 59-63 “a flight management system 116 operably connected to the processor module 108, the flight management system 116 is configured to determine potential evasive actions for the ownship aircraft to avoid wake volumes).

Regarding claim 12, Kanagarajan teaches the system of claim 11, wherein the air traffic data is or is derived from radar data (Col. 3, ll. 28-30 “the receiver comprises a traffic collision avoidance system (TCAS)”), wherein the at least one processor is further configured to track the at least one estimated wake turbulence trail for each of the at least one air traffic target based at least on the radar data (Col. 4, ll. 22-28 “using the aircraft information about a nearby aircraft received by the receiver from a nearby aircraft, a wake volume model of the wake volume generated by the nearby aircraft.”).

Claim 15 is the method of performing the system of claim 1, the limitations are substantially the same, therefore rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagarajan in view of Holforty et al. (US 20030222795 A1), hereinafter Holforty.

Regarding claim 7, Kanagarajan teaches the system of claim 6.
	Kanagarajan teaches wherein each wake turbulence trail indicator is associated with a given wake trail location, wherein each wake turbulence trail indicator includes a numerical value indicating an amount of a vertical distance of the given wake trail location above or below the aircraft (Fig 3 as shown below).

    PNG
    media_image1.png
    196
    447
    media_image1.png
    Greyscale



	Holforty teaches each air traffic current position indicator includes a numerical value indicating an amount of a vertical distance of a given air traffic target above or below the aircraft ([0253] “a range indicator 1808 indicates the horizontal and vertical distance between the ownship and neighboring/wake generating aircraft”) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the vertical distance to the wake generating aircraft as taught by Holforty in displaying the wakes of Kanagarajan. one of ordinary skill in the art would have been motivated for “The pilots reported an improved awareness of the relationship between the wake, the wake-generating aircraft, its flight path, and their own aircraft” (Holforty [0255]).

Regarding claim 8,  Kanagarajan in view of Holforty teaches the system of claim 7.
	Kanagarajan teaches wherein each air traffic current position indicator includes a directional indicator indicating a direction of flight of the given air traffic target (Fig. 3; 206 – Arrow).

Regarding claim 9, Kanagarajan in view of Holforty teaches the system of claim 7.
	Kanagarajan teaches wherein the at least one display image includes a horizontal display image (Fig. 3 , top) and a vertical display image (Fig. 3, bottom), wherein the horizontal display image conveys a range dimension and a horizontal dimension (Fig. 3 , top), wherein the horizontal display image depicts at least one first air traffic current position indicator (Fig. 3; 202) and at least one first wake turbulence trail indicator (Fig. 3 208), each of the at least one first air traffic current position indicator 

    PNG
    media_image2.png
    345
    484
    media_image2.png
    Greyscale

 wherein the vertical display image conveys a vertical dimension and a horizontal dimension, wherein the vertical display image depicts at least one second air traffic current position indicator and at least one second wake turbulence trail indicator, each of the at least one second air traffic current position indicator and the at least one second wake turbulence trail indicator positioned respective to a corresponding vertical and horizontal location relative to the aircraft (Fig. 3 bottom as shown below)

    PNG
    media_image2.png
    345
    484
    media_image2.png
    Greyscale
.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanagarajan in view of Suiter et al. (US 10502584 B1), hereinafter Suiter.

Regarding claim 13,  Kanagarajan teaches the system of claim 11.
	Kanagarajan does not teach wherein the aircraft is an unmanned aerial system (UAS).

	Suiter teaches wherein the aircraft is an unmanned aerial system (UAS) (Col. 1, ll. 59-66 “unmanned aircraft systems (UAS) may be programmed to fly mission profiles requiring the traversal of obstacles (both known and unknown during planning), various airspace requirements, conflicting pre-programmed goals, weather, micro-weather, convection currents, wake turbulence”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a UAS as taught by Suiter as the aircraft of Kanagarajan. One of ordinary skill in the art would have been motivated as “the success of any UAS mission may require a real-time (enroute) modification based upon the environment and conditions a particular UAS must traverse” (Suiter Col. 2, ll. 2-4).

Regarding claim 14, Kanagarajan in view of Suitor teaches the system of claim 13.
	Kanagarajan does not teach wherein the UAS is an autonomous UAS.

	Suiter teaches wherein the UAS is an autonomous UAS (Col. 1, ll. 59-66 “unmanned aircraft systems (UAS) may be programmed to fly mission profiles requiring the traversal of obstacles (both known and unknown during planning), various airspace requirements, conflicting pre-programmed goals, weather, micro-weather, convection currents, wake turbulence”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a UAS as taught by Suiter as the aircraft of Kanagarajan. One of ordinary skill in the art would have been motivated as “the success of any UAS mission may require a real-time (enroute) modification based upon the environment and conditions a particular UAS must traverse” (Suiter Col. 2, ll. 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668